Opinion by
Oelady, J.,
Whether the contract between the parties to this action was modified and in what particulars was purely a question of fact. The plaintiff was supported in his contention by the testimony of two witnesses, and the disputed facts were fairly and adequately submitted to the jury. After a full hearing, on a review of the record by the trial judge, the motions for a new trial, and for judgment non obstante veredicto were overruled, and the verdict returned by the jury was allowed to stand. On further examination, we find no such reversible error as warrants another trial.
The judgment is affirmed.